          Case 3:21-cv-00035-CDL Document 1 Filed 04/07/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ATHENS DIVISION

BROAD STREET BAPTIST CHURCH,                    )
INC.,                                           )
          Plaintiff,                            )
                                                )
  v.                                                  Civil Action File No:
                                                )
                                                )
CHURCH MUTUAL INSURANCE                         )
COMPANY,                                        )
                                                )
                Defendant.                      )

                                    NOTICE OF REMOVAL

       NOW COMES Defendant, Church Mutual Insurance Company, a foreign company

(“Church Mutual”), and pursuant to 28 U.S.C. 1446 gives notice as follows:

                                                 1.

       Church Mutual is the Defendant in a civil action brought in Superior Court of Franklin

County, which is within the Athens Division of the United States District Court for the Middle

District of Georgia.

                                                2.
       Plaintiff Broad Street Baptist Church, Inc. (“Iron City”) is a Georgia corporation with its

principal place of business in Hawkinsville, Georgia.

                                                 3.

       Defendant Church Mutual is a corporation organized and existing under the laws of the

State of Wisconsin with its principal place of business in the State of Wisconsin, as it was at the

commencement of the said Civil Action and as it has been thereafter, and at no time has it been

organized and existing under the laws of the State of Georgia, nor at any time has its principal
          Case 3:21-cv-00035-CDL Document 1 Filed 04/07/21 Page 2 of 4




place of business been located in the State of Georgia.

                                                 5.

       This case is a suit for the alleged breach of an insurance contract, seeking alleged

damages in excess of Seventy-Five Thousand Dollars ($75,000.00).

                                                 6.

       Defendant Church Mutual shows that the amount in controversy in this case exceeds the

sum of Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs which is

supported by the fact that Plaintiff’s prayer for relief of no less than $1,600,000.00. [Complaint,

p. 9]. This action is wholly between citizens of different states. This Court thus has original

jurisdiction under 28 U.S.C. 1332 and, accordingly, this case may be removed to this Court

pursuant to 28 U.S.C. 1441(a).

                                                 7.

       Defendant Church Mutual shows that this case was filed on January 17, 2021, in the

Superior Court of Franklin County, and Defendant Church Mutual was served with the Summons

and Complaint on March 8, 2021. Defendant Church Mutual shows that this Notice of Removal

is filed within thirty (30) days from the date of service on Defendant.

                                                 8.

       Defendant Church Mutual attaches hereto copies of the entire record in Superior Court of

Franklin County, as served upon Defendant.




                                                 2
               Case 3:21-cv-00035-CDL Document 1 Filed 04/07/21 Page 3 of 4




                                                 9.

         Defendant Church Mutual has given written notice of the filing of this Notice to the

Plaintiff by notifying its attorneys of record, Ralph J. Villani. Defendant Church Mutual has filed

a written notice with the Clerk of Superior Court of Franklin, a copy of which is attached.

                                                 10.

         The undersigned has read this Notice of Removal, and to the best of the undersigned's

knowledge, information and belief, formed after reasonable inquiry, it is well-grounded in fact

and is warranted by existing law, and that it is not interposed for any improper purpose, such as

to harass or to cause unnecessary delay or needless increase in the cost of litigation.



                                              Respectfully submitted,

                                              DREW, ECKL & FARNHAM, LLP

                                              _/s/Eric R. Mull____________________
                                              Eric R. Mull
                                              Georgia Bar No. 556860
                                              Katelyn E. Fischer
                                              Georgia Bar No. 491302
                                              Attorneys for Defendant

235 Peachtree St., NE, Ste. 1900
Atlanta, Georgia 30303
(404) 885-1400
(404) 876-0992 (fax)
emull@deflaw.com


11438364/1
00120-148118




                                                  3
               Case 3:21-cv-00035-CDL Document 1 Filed 04/07/21 Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION

IRON CITY BAPTIST CHURCH INC.,                )
            Plaintiff,                        )
                                              )
  v.                                              Civil Action File No:
                                              )
                                              )
CHURCH MUTUAL INSURANCE                       )
COMPANY, a foreign company.                   )
                                              )
                   Defendant.                 )

                                  CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this date a copy of the within and foregoing
NOTICE OF REMOVAL was served on all counsel of record using the CM/ECF system,
which will send e-mail notification to the attorneys of record:

                        Ralph J. Villani
                        Villani Law Firm
                        821 Dawsonville Hwy., Suite 250-333
                        Gainesville, GA 30501-2634
                        ralphjvillani@gmail.com

         This 7th day of April, 2021.


                                            _/s/Eric R. Mull____________________
                                            Eric R. Mull
                                            Georgia Bar No. 556860
                                            Attorney for Defendant
235 Peachtree St., NE, Ste. 1900
Atlanta, Georgia 30303
(404) 885-1400
(404) 876-0992 (fax)
emull@deflaw.com
11438364/1
00120-148118
